Citation Nr: 1008665	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
non-service-connected pension, effective June 13, 2005 (the 
date VA received his pension claim) and denied his claim for 
SMP based on the need for regular aid and attendance or being 
housebound.  The Veteran appeals the denial of SMP.  In March 
2009, the Board remanded the claim to the RO for further 
evidentiary development, including obtaining copies of Social 
Security Administration (SSA) medical records that the SSA 
considered when it awarded the Veteran SSA disability 
benefits.  Following this development, the SMP claim was 
denied in a December 2009 rating decision/supplemental 
statement of the case.  The case was returned to the Board in 
January 2010 and the Veteran now continues his appeal.


FINDINGS OF FACT


1.  The Veteran needs regular aid and attendance from another 
person to protect himself from the ordinary hazards of the 
environment.

2.  The Veteran does not have single disability that is 
individually ratable as 100 percent disabling under 38 
C.F.R., Part 4, of the rating schedule and he is not 
housebound.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based upon the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.351(a)(1), (b), (c), 
3.352(a), 4.3 (2009).

2.  The criteria for an award of special monthly pension at 
the housebound rate have not been met.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(a)(1), (d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist.

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The current appeal stems from the Veteran's application for 
non-service-connected pension benefits (to include SMP based 
on the need for regular aid and attendance or being 
housebound), which was received by VA in June 2005.  In 
response to his claim, VCAA notice letters were dispatched to 
the Veteran in June 2005, July 2005, and March 2006, which, 
collectively, fully address the notice requirements 
enumerated in Beverly v. Nicholson, as well as discussing how 
VA assigned degree of disability and the effective date of a 
compensation award, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thereafter, the claim on appeal was 
readjudicated in a December 2009 rating decision/supplemental 
statement of the case.  The Board therefore finds that the 
Veteran was provided the requisite notice mandated by case 
law and that there is no prejudice to his claim in this 
regard.  In any case, neither the Veteran nor his 
representative has made any assertion that there has been any 
defect in the timing or content of the VCAA notification 
letters associated with the current appeal.

The Board also concludes VA's duty to assist has been 
satisfied.  Pertinent VA, private, and SSA medical records 
pertaining to the Veteran's condition for the period from 
2005 - 2009 have been obtained.  Otherwise, the Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

Pursuant to his claim for non-service-connected pension filed 
in June 2005, the Veteran was afforded a VA medical 
examination in October 2005 to address his housebound status 
or the need for regular aid and attendance.  As will be 
further discussed below, the clinical findings obtained at 
the October 2005 medical examination are sufficient for the 
Board to adjudicate the claim on appeal and support the 
allowance rendered in this decision.  Therefore, further 
examination or opinion is not needed on the matter on appeal.  
The Board thus concludes that the medical examination in 
October 2005 is adequate for adjudication purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

(a.)  SMP based on the need for regular aid and attendance

For purposes of special monthly pension, a person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c)(1), (2).  The latter criterion is met 
if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Increased pension is also payable if the Veteran otherwise 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).  The basic criteria for such a need include: 
an inability to dress or undress himself, to keep himself 
ordinarily clean and presentable; an inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment; or the claimant is 
bedridden, e.g., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  See generally Turco v. Brown, 
9 Vet. App. 222, 224 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).  The evidence must show that the claimant 
is so helpless as to need regular and attendance; constant 
need for aid and attendance is not required. 38 C.F.R. 
§ 3.352(a).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See Turco, 9 Vet. App. 222, 224.

Medical evidence associated with the claim shows that the 
Veteran's right hand is severely disabled as a result of a 
post-service accidental gunshot wound, in which he sustained 
severe injuries to his dominant hand after holding it over 
the muzzle of a loaded 12-gauge shotgun that then discharged, 
resulting in substantial tissue and bone loss, including loss 
of his middle finger, and muscle and nerve damage that 
produced contracture and grotesque deformity that rendered 
his right hand almost completely useless for functional 
purposes, except to provide stabilization of items with the 
heel of the right hand.         

The Veteran is presently service connected for hearing loss 
of the right ear (rated noncompensably disabling) and 
tinnitus (rated 10 percent disabling).  His non-service-
connected disabilities include right hand fusion of the 
metacarpal bone at the base of the right 1st digit with loss 
of use of the right hand (rated 70 percent disabling for 
pension purposes), amputation of the right 3rd digit (i.e., 
middle finger) (rated 20 percent disabling for pension 
purposes), nondisplaced distal fibular fracture, left lower 
extremity (rated 10 percent disabling for pension purposes), 
and episodes of cellulitis of the left and right lower 
extremities (each lower extremity individually rated 10 
percent disabling for pension purposes), for a combined 
evaluation of 90 percent for pension purposes.  As previously 
stated, the Veteran has been awarded non-service-connected 
pension, effective from June 2005.

On VA examination in October 2005 to determine the Veteran's 
housebound status or permanent need for regular aid and 
attendance, the examining physician made the specific 
determination that the Veteran was unable to protect himself 
from the ordinary hazards of the environment because of nerve 
damage and contracture of his right hand and arm (residual of 
his gunshot wound), which allowed him to be only able to lift 
very light objects, but prevented him from opening objects or 
grasping small, fine objects.  The physician opined that the 
Veteran's impaired right upper extremity could cause him to 
spill hot or hazardous liquids and prevent him from 
manipulating or operating latches.  The physician diagnosed 
the Veteran with chronic alcohol abuse, edema of the lower 
extremities (bilaterally), tobacco abuse, osteoarthritis, and 
depression, and presenting the following affirmation:

"I hereby certify that (the) Veteran requires the 
daily personal health care services of a skilled 
provider without which the Veteran would require 
hospital, nursing home, or other institutional 
care."

The report of the above October 2005 examination noted that 
the Veteran was a resident at the Western Nebraska Veterans' 
Home, which was an assisted living facility.  In later 
correspondence dated in September 2006, a Nebraska state 
veteran's service officer informed VA that the Veteran 
voluntarily discharged himself from the Western Nebraska 
Veterans' Home in September 2006 and moved into a private 
residence.  Statements from the Veteran show that he now 
resides in his adult daughter's home, and that she provided 
for his care and maintenance while he paid rent.  At the 
present time, the Veteran is divorced from his previous 
spouse and unmarried.

Current medical records from VA, SSA, and private healthcare 
providers indicate that the Veteran requires a walker to 
ambulate and is unable to self-propel himself for distances 
of greater than one block without rest.  He remains dependent 
on assistance from others to negotiate the ordinary hazards 
of the environment. 

The Board has considered the above evidence and concludes 
that it supports a finding that the Veteran currently needs 
regular aid and attendance from another person, primarily to 
protect himself from the ordinary hazards of the environment, 
primarily due to loss of functional use of his right hand.  
Although the clinical evidence that definitively supports 
this factual finding is an October 2005 medical examination 
report that is now over four years old, the current clinical 
and testimonial evidence pertinent to the time since this 
examination does not show that the Veteran's disabling 
medical conditions, particularly his impaired right hand, has 
improved in the time that has elapsed since October 2005, nor 
does the evidence otherwise indicate that the Veteran does 
not presently need regular aid and attendance.  Therefore, 
resolving any doubt in this regard in favor of the Veteran's 
claim, the Board will allow the claim for SMP based on the 
need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
(b.)  SMP based on housebound status

Regarding entitlement to SMP at the housebound rate, that 
benefit is payable to a Veteran who does not qualify for aid 
and attendance if the Veteran, in addition to having a single 
permanent disability rated 100 percent disabling under 38 
C.F.R. Part 4, also has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or; is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

The facts pertinent to the housebound aspect of the Veteran's 
claim show that he has not met the criteria to be entitled to 
received an award of SMP based on housebound status.  He does 
not have an individual disability that is independently 
ratable at 100 percent under Part 4 of the rating schedule.  
Furthermore, there is no evidence that the Veteran is 
housebound.  The physician who conducted the October 2005 VA 
examination to determine the Veteran's housebound status made 
the following specific findings: that the Veteran was able to 
travel and walk without assistance, remain out of bed all 
day, get outside, and take exercise.  Although he required 
the use of a walker and was limited to ambulating a distance 
of no more than a single city block without stopping to rest, 
he was also able to attend his Alcoholics Anonymous meeting 
four times per week.  Clinical evidence pertinent to the time 
period since the October 2005 VA examination does not 
otherwise indicate that the Veteran is housebound or 
otherwise restricted in his movements to only his dwelling 
due to his medical disabilities.  In any case, by action of 
this favorable appellate decision, he has already been 
granted SMP based on the need for regular aid and attendance.  
In sum, there is no credible evidence that the Veteran is in 
fact confined to his home or immediate premises.  
Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension at the housebound rate.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted.

Special monthly pension based on housebound status is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


